Citation Nr: 1515147	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-04 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Accredited Representative


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1961 to January 1966.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO). 

The Veteran filed a substantive appeal (Form 9) which was received by the RO on February 13, 2013.  Thereafter, the Veteran and his representative submitted additional evidence in support of his claim, which was received by the Board in April 2013 and February 2014.  Although this evidence was not accompanied by a waiver of RO consideration, because the Form 9 addressing the issue was received after February 2, 2013, a waiver is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era, and there is no competent evidence of record establishing that he was exposed to Agent Orange during service.

2.  The probative evidence of record does not relate the Veteran's diagnosed ischemic heart disease to his active duty military service, to include as due to exposure to Agent Orange.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by active military service, and is not presumed to have been incurred in service, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's January 2012 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran was afforded the opportunity to testify at a hearing before the RO in July 2012.

The Veteran was provided a VA cardiology examination in February 2000 in connection with his November 1999 claim for non-service connected pension, and his heart condition was diagnosed as coronary artery disease (also known as ischemic heart disease).

The Board recognizes that VA has not provided a medical opinion with regard to the Veteran's current claim for service connection and also finds that one is not required.  There is no dispute that the Veteran's heart condition is diagnosed as ischemic heart disease; the issue in dispute is whether the Veteran's ischemic heart disease is related to his active duty service.  The Veteran does not argue that his ischemic heart disease was diagnosed during service or within one year following service.  Rather, he argues that it is due to exposure to Agent Orange during service.  Additionally, the Veteran was not diagnosed with ischemic heart disease until November 1999, over 32 years after his discharge from military service, and there is no competent evidence of record linking his ischemic heart disease to his military service, to include as due to exposure to Agent Orange.  Moreover, a medical opinion would not provide relevant information as to the question of whether the Veteran had qualifying service in Vietnam.  Accordingly, the Board concludes that a VA medical opinion is not required to properly adjudicate the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Although all the evidence of record has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence). 

The Veteran filed claims for prostate cancer in 2001 and for diabetes mellitus in 2003, alleging that both disorders were due to Agent Orange exposure while serving in Vietnam during active duty service.  Although the Veteran did not file his current claim for entitlement to service connection for ischemic heart disease until September 2011, the Board will consider all of the Veteran's allegations of record regarding his purported service in Vietnam and exposure to Agent Orange.  The Veteran's claim for entitlement to service connection for ischemic heart disease was denied a February 2012 rating decision, and he filed a timely notice of disagreement in March 2012.  A statement of the case was issued in February 2013, and the Veteran filed a substantive appeal that same month.

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection for certain chronic diseases, including ischemic heart disease, may be presumed where the disease manifested to a compensable degree during service or within one year of separation from qualifying military service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Veteran has never claimed, and the evidence does not suggest, that he was diagnosed with or treated for ischemic heart disease in service or within one year of service, or that he has had symptoms since service.  See 38 C.F.R. §§ 3.307, 3.309(a).

Moreover, a Veteran who, during active military, naval, or air service, served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  A service member must have been present at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168, 1187-90.  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange or herbicide exposure.  Haas, 525 F.3d at 1193-94; see also VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994) (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997) (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops a disease as enumerated in the regulations, the disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Ischemic heart disease is deemed associated with herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994)

The Veteran alleges that in 1964 and 1965 as a plane captain with the Air Development Squadron Four (VX-4), he was assigned periods of temporary duty to aircraft carriers off the coast of Vietnam.  The Veteran reported that during these detachments, he was responsible for ensuring the safety of the planes aboard the aircraft carriers.  He further indicated that he participated in missions where he would fly in a helicopter from the aircraft carriers to the land mass of Vietnam to assist with salvaging parts from planes which had been shot down.  On one of these missions, while on the land mass of Vietnam, the Veteran indicated that his group received enemy fire while their helicopter was taking off, causing an injury to his right eye.  The Veteran claimed he was transported to Da Nang Air Force Hospital where he underwent surgery, was handed a Purple Heart Medal while in the hospital, and recovered for approximately a week before returning to the USS Ranger.  In an August 2003 phone call between the Veteran and an RO employee, the Veteran reported that his aircraft flew Agent Orange spraying missions and that when he returned to the aircraft carrier he was covered in Agent Orange residue.  This August 2003 phone call is the only instance in the record that the Veteran has alleged he was responsible for spraying Agent Orange and that he was directly exposed to it.

A certified copy of the Veteran's DD-214 confirms his assignment with the VX-4 squadron and lists 7 months and 20 days of foreign and/or sea service.  The DD-214 is signed by the Veteran and does not list any service medals received or any evidence of service in Vietnam or in its coastal waters.

During the relevant time periods relating to the Veteran's claim, personnel records confirm he was stationed at Alameda, California from May 1962 to January 1964, Midway Island from January 1964 to August 1964, and Point Mugu, California from August 1964 until his discharge from active duty in January 1966.  While traveling from Alameda to Midway Island in 1964, his records reflect he stopped in San Francisco from January 4-11, and in Pearl Harbor from January 11-14, before arriving at Midway Island on January 14, 1964.  Although the record does not indicate the exact date he departed from Midway Island, the Veteran reported at his next station assignment in Point Mugu, California on August 29, 1964.  Notably, time period between January 11, 1964, the day the Veteran began traveling to Midway Island from the continental United States, and the day the Veteran returned to the continental United States to report for duty at his new station in Point Mugu on August 29, 1964, is 7 months and 19 days, which is strikingly close to the 7 months and 20 days of foreign and/or sea service listed on his DD-214.  The Veteran's service personnel records also reflect that the Veteran was placed on Humanitarian Shore Duty on August 29, 1964, which expired on December 29, 1964.  The Veteran has alleged that the RO advised him that his service personnel records were lost, however, there is no indication that the RO ever conveyed this message to the Veteran, and in fact, as described above, the Veteran's claims file does contain personnel records which specifically document his whereabouts during his active duty service.

In an October 2002 statement, the Veteran indicated that members from his squadron, VX-4, were sent on detachments aboard the USS Ranger during the time period October 1964 to February 1965, and that he also spent time aboard the USS Coral Sea, USS Midway, and USS Constellation.  In November 2003, the Veteran reported most of his time at sea was on board the USS Ranger and that he was aboard the USS Coral Sea in the latter part of 1965.  Although he indicated his squadron performed aircraft testing on board the USS Midway and the USS Constellation, he did not state whether or not he served on those ships.  In June 2007, he reported that he was on board the USS Ranger from approximately November 1, 1964, through January 10, 1965.  In a February 2012 statement, the Veteran claimed he was on the USS Ranger three separate times: November 15, 1964, to December 31, 1964; February 1, 1965, to April 30, 1965; and July 1, 1965, to September 30, 1965, and that he visited the land mass of Vietnam on approximately three occasions.  In that statement, he did not allege he spent time on detachments aboard any other ship.

The RO has made exhaustive attempts to corroborate the Veteran's claimed service in Vietnam and has been unable to do so.  After substantial efforts, the RO issued January 2011 and June 2012 memoranda, compiled by VA Military Records Specialists, documenting formal findings of lack of information to verify the Veteran's alleged Vietnam service.  The January 2011 memorandum reported that the RO repeatedly asked the Veteran to provide information regarding his alleged service in Vietnam and exposure to Agent Orange, and the Veteran was informed several times of the evidence VA requires, yet his responses were "ambiguous and not always consistent making research [] difficult."

Research from the Dictionary of American Naval Fighting Ships (available at www.history.navy.mil), produced by the Naval History and Heritage Command (NHHC), provided information about ships' whereabouts and missions; this research has consistently contradicted the Veteran's allegations about his service.  Research revealed that the USS Ranger departed from Alameda, California on August 10, 1964, made a brief stop in Pearl Harbor and passed through Subic Bay, and then docked in Yokosuka, Japan on October 17, 1964, where it aided the 7th Fleet for the next several months in keeping open the sea-lanes for allies.  The USS Ranger returned to Alameda, California in early May 1965 and remained off the shore of California until its overhaul in September 1965.  This history reflects the Veteran could not have been on a detachment off the shore of Vietnam on the USS Ranger as he claimed he was either between July 1, 1965, and September 30, 1965.

Additional research revealed that the USS Constellation arrived at the Gulf of Tonkin in June 1964 and returned to San Diego in February 1965.  The USS Constellation spent most of its time in the Gulf of Tonkin and made briefs stops at Subic Bay and Hong Kong in July 1964.  The USS Midway tested the air defense systems of Japan, Korea, Okinawa, Taiwan, and the Philippines between 1962 and 1965.  In mid-April 1965 the USS Midway flew strikes against military logistics installations in North and South Vietnam.  Research relating to the USS Coral Sea did not give any information about its whereabouts during the time frames the Veteran has alleged.  The Dictionary of American Naval Fighting Ships does not show that the USS Ranger, USS Coral Sea, USS Midway, or USS Constellation ever docked to the shore of Vietnam, entered the in-land waterways of Vietnam, nor does it indicate that any crew members from any of the ships stepped foot on the land mass of Vietnam.

In August 2010, the RO contacted the Joint Services Records Research Center (JSRRC) requesting details of any deployments of the Veteran's squadron aboard the USS Ranger, USS Coral Sea, USS Midway, and USS Constellation within the official waters of Vietnam from August 1964 to January 1966.  A September 2010 response from the NHHC indicated that they did not maintain a 1964 or 1965 command history for the VX-4 squadron, but that an aviation historical summary covering October 1963 to September 1966 reported the VX-4 squadron conducted operations on the USS Midway, USS Coral Sea, and the USS Ticonderoga in Point Mugu, California.  There was no indication VX-4 conducted any operations in or near Vietnam or on the USS Ranger.  Although some squadrons did deploy aboard the USS Ranger, the U.S. Naval Aviation History report from 1910-1995 did not list the Veteran's squadron as being deployed on that ship.  In support of his claim, the Veteran submitted a copy of the Western Pacific Cruise Book for the USS Ranger from 1964-1965.  This book shows pictures of the squadrons deployed aboard the USS Ranger during those years; notably, the Veteran's squadron is not pictured or referenced anywhere.  There is no indication whatsoever that members of the VX-4 squadron were ever sent on any detachments or conducted operations on the USS Ranger or that any members were deployed to any ships in the waters off the coast of Vietnam.

The RO also contacted the National Archives and Records Administration (NARA) to request deck logs from the USS Ranger, and in a March 2004 response NARA indicated that information about units assigned to ships or individuals going ashore was rare and that there was no evidence available to corroborate the Veteran's contentions.  A response from NHHC also indicated that deck logs did not normally provide information placing individuals aboard a ship or document the names of individuals arriving or going ashore on a routine basis.  Rather, deck logs generally provided information about ship movements and operations and did not normally list destinations of any aircraft or vessels leaving the ship.

The Veteran has adamantly reported that he began his service on the USS Ranger in October or November 1964 and that he sustained an eye injury in mid-November 1964.  In a June 2007 statement, the Veteran reported that in mid-November, while on a detachment aboard the USS Ranger off the coast of Vietnam, he and other shipmates from VX-4 were sent via helicopter to Da Nang Air Force Base to recover parts from downed aircraft.  He stated that on one occasion as the helicopter lifted off to depart from Vietnam, the enemy fired at the helicopter and something hit the metal door frame of the helicopter causing metal pieces to hit the side of his right eye.  The Veteran reported he was taken to Da Nang Air Force Hospital where he underwent surgery to put his eye back in its socket and was sewn up with stitches.  He also claimed that while at the hospital an officer handed him a Purple Heart Medal and a Vietnam Service Medal.  Throughout the record, the Veteran has reported he spent approximately one week at Da Nang Air Force Hospital before flying back to his squadron on board the USS Ranger.  However, at his June 2012 hearing before a Decision Review Officer, the Veteran's story changed and he stated that on the date he received the eye injury he was in Vietnam for less than 24 hours; he did not allege he was treated at Da Nang Air Force Hospital or that he received any service medals while there.

In a February 2003 letter, the Veteran indicated that his service treatment records would show he received treatment for an injury to his right eye and would reflect that he was serving off the waters of Vietnam at that time.  Throughout the record, the Veteran has consistently claimed that his eye injury occurred around November 15, 1964.  However, the Veteran's service treatment records indicate he presented for treatment on November 18-19, 1964, at the U.S. Naval Air Station in Point Mugu, California to remove a cyst.  In fact, the Veteran's treatment records reflect that he sought medical treatment in October 1964, November 1964, January 1965, April 1965, July 1965, August 1965, and September 1965, all of which took place at U.S. Naval Air Station in Point Mugu, California.  The Veteran's service treatment records do not contain any documentation that he was ever treated for any eye injury or that he was ever treated at Da Nang Hospital.  Further, there are no documented injuries or complaints that would indicate his presence in Vietnam or on a ship off the coast of Vietnam.  Furthermore, while the Veteran's January 1966 exit examination did document a four inch scar on his right lower quadrant due to an appendectomy, it did not document any scars near the Veteran's eyes.

Moreover, the file contains a picture of the Veteran, with a written annotation by the Veteran below the picture stating "picture shows scar above and on side of right eye.  Midway Island."  As personnel records confirm, the Veteran was stationed on Midway Island between January 1964 to August 1964, months before the alleged eye injury which he claimed occurred in November 1964.  After leaving Midway Island in August 1964 to go to Point Mugu, the record does not reflect that the Veteran ever returned to Midway Island and the Veteran has never stated so.  Even assuming the time frames relating to the alleged eye injury were consistent with the Veteran's story, a picture showing the mere presence of a scar above his eye is not probative evidence that he was injured in or served in Vietnam.

The Veteran's stories regarding his receipt of service medals have also varied and are refuted by the evidence of record.  In June 2007, the Veteran reported he received a Purple Heart Medal and a Vietnam Service Medal while being treated at Da Nang Hospital.  In a February 2003 statement, he alleged that he received two Purple Hearts and did not mention a Vietnam Service Medal.  The Veteran's DD-214 does not document that he received any service medals.  March and April 2009 letters from the Military Records Center note the inability to verify or otherwise corroborate that the Veteran served in Vietnam, was awarded a Purple Heart Medal, or that he was treated at Da Nang Hospital in 1964 for an eye injury.  In August 2009 the National Personnel Records Center (NPRC) reported there was no indication the Veteran was ever awarded a Purple Heart Medal.

In January 2005, the Veteran submitted a letter he wrote to his girlfriend dated March 1, 1965, which was postmarked March 11, 1965, from Port Hueneme, California.  In the letter, the Veteran indicated he left Da Nang Air Force Base the previous night and arrived at Tay Ninh Base at daybreak where he repaired an aircraft.  He stated he would send her pictures when he returned to the VX-4 base.  The Board acknowledges the Veteran's statements that although the letter was postmarked in California, standard practice was to have other soldiers on aircraft carriers who were returning to the U.S. bring letters back for mailing.  However, the Board still finds that the postmark does not show the letter was mailed in Vietnam, and therefore, is not probative evidence that the Veteran served in Vietnam.  Notably, this is the first and only instance in the record that the Veteran alleged he was at Tay Ninh Base; throughout the record he has maintained that he visited Da Nang Air Force Base and did not mention any other bases.  The Veteran also submitted a number of pictures in support of his claim, which he purportedly sent to his girlfriend upon arriving back at Point Mugu.  Two of the pictures are of the Vietnam landscape and one of those includes a sign which reads "Tay Ninh Airport."  The Veteran is not in either of these pictures.  Another picture shows the Veteran standing next to an aircraft, although there is no indication as to where the picture was taken.  Accordingly, none of these pictures confirm that the Veteran served in Vietnam.

The Veteran has also submitted a number of buddy statements in support of his claim.

The Veteran submitted an August 2005 letter from Captain C. T., an officer who claimed he made two or three detachments to the USS Ranger with the Veteran.  While the letter was notarized, it was done so by the Veteran and not by the alleged author.  A Beneficiaries Identification and Records Location Subsystem (BIRLS) inquiry revealed that C. T. passed away in October 1989.  The Veteran disputed this finding stating that the C. T. listed on BIRLS was not the same C. T. he served with.  Further documentation from the Social Security Death Index confirmed through C. T.'s social security number that the Captain C. T. who allegedly wrote this August 2005 letter did in fact pass away in October 1989.

A May 2007 buddy statement from D. C. indicated the author served with the Veteran at Point Mugu, California in the VX-4 squadron.  D. C. reported that there were occasions where members of that squadron were assigned temporary duty on aircraft carriers so that pilots could complete their qualifications.  D. C. reported that he took part in three of these temporary assignments and that while he did not remember the exact dates, he did remember going on the USS Midway and the USS Ticonderoga.  He indicated that while he was not deployed to the USS Ranger, he remembered it was one of the ships VX-4 was deployed to.  D. C. never indicated that he or the Veteran served in Vietnam.

A September 2007 buddy statement from B. B., a family friend who also served in the military around the same time as the Veteran, indicated that he visited the Veteran at Point Mugu Naval Station in 1965.  B. B. reported that he observed a scar above the Veteran's right eye and that the Veteran told him he was hurt during a helicopter landing in Vietnam in November 1964.

In a February 2009 buddy statement from C. R., the author indicated that he served with the Veteran in 1963 in Alameda California, that they were assigned to different duty stations in 1964, and were reunited in the summer of 1965 as C. R.'s squadron was assigned to the USS Ranger for most of that year.  During that summer, C. R. claimed the Veteran worked as a plane captain on the flight deck and reported that he observed him leave the carrier on helicopters to go to Da Nang Air Force Base.  C. R. also recalled seeing a scar above the Veteran's right eye, and that the Veteran told C. R. that he received a Purple Heart Medal while in Da Nang Hospital.

C. R.'s service personnel records indicated that he served aboard the USS Ranger from November 27, 1964, to December 27, 1964, and do not document any service aboard the USS Ranger in 1965 as he had claimed.  The Veteran has claimed he was aboard the USS Ranger from October 1964 to December 1964, which would have overlapped with C. R.'s service aboard the USS Ranger, yet neither the Veteran nor C. R. reported they served together in 1964 at any time.  Records document that C. R. served aboard the USS Coral Sea from February 1965 to October 1965 and that he received the Navy Unit Commendation Ribbon for participating in combat operations in Southeast Asia during that time.  As C. R. was aboard the USS Coral Sea during the summer of 1965, he would not have run into the Veteran on the USS Ranger as he claimed.  Further, research has documented that the USS Ranger returned to California in early May 1965 and did not deploy again until sometime after September 1965, further confirming that the Veteran did not serve on the USS Ranger with C. R. that summer.  The Western Pacific Cruise Book for the USS Ranger from 1964 to 1965 contains a picture of C. R. with his squadron, but does not add any value to the Veteran's allegations regarding when C. R. served aboard the USS Ranger and does not in any way corroborate the Veteran's claimed service.

At a July 2012 hearing before a Decision Review Officer, the Veteran stated that as a member of the VX-4 squadron he was assigned temporary assignment duty to aircraft carriers in the "firing line in Vietnam," which was approximately 11 miles off the coast of Vietnam.  He reported his job as a plane captain was to test new weapons systems which were being placed on aircraft, and to inspect aircraft to ensure they were safe and ready for flight.  He testified that he participated in four to five temporary assignments to aircraft carriers lasting anywhere from two to eight weeks.  On one occasion, the Veteran reported that a Zuni rocket misfired and took off an aircraft's tail hook, causing it to land in Da Nang, and that he was assigned to go change the tail hook.  On other occasions, the Veteran claimed he was assigned to go to the land mass of Vietnam to retrieve parts from downed aircraft, and during one of these missions he was in Vietnam for five days.  He also testified that on one occasion he was injured while on a helicopter but that he was only in Vietnam for less than 24 hours.  The Veteran also acknowledged that he made a mistake in saying he was aboard the USS Ranger in July 1965, but did not discuss any other inconsistencies.  The Veteran's representative argued that temporary assignment duty orders were not maintained which explained why there was no confirmation of the Veteran's service aboard any of the aircraft carriers off the coast of Vietnam.

The Veteran submitted a January 2014 printout from a website designed to gather information about the VX-4 squadron and to put former members in touch with one another.  The website lists major events and deployments and allows visitors to add information about their service with the VX-4.  Notably, a number of entries spanning the time frame of August 1964 to April 1965 list: C.T.'s last name, D. C.'s last name, the Veteran's last name, VX-4, Vietnam, Da Nang, USS Ranger, zuni rocket failure, and the phrase "eye injury."  As the website allows visitors, without any restrictions or confirmation whatsoever, to document their accounts of events relating to their squadron, the Board finds that this is not probative evidence supporting the Veteran's alleged service in Vietnam.

Following a thorough and comprehensive review of the all of evidence of record, the Board affords no weight to the Veteran's allegations of service in Vietnam, finds that the probative evidence of record weighs heavily against his claim, and concludes that the Veteran did not serve in Vietnam.

The Veteran is competent to attest to his military experiences, including the places he served and circumstances of his service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Veteran's statements regarding his alleged service in Vietnam, detachments to ships, receipt of service medals, and a purported eye injury are all inconsistent both internally and with the other evidence of record, as well as contradicted by more probative evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (finding that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although lack of contemporaneous medical evidence alone may not bar a claim for service connection); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

The lay statement from B. B. indicating he observed a scar above the Veteran's right eye, without personal knowledge of how the Veteran sustained this injury in the first place, does not confirm that the Veteran served in Vietnam.  Similarly, the lay statement from D. C. indicating that members of VX-4 did deploy to ships, without personal knowledge of which ships the Veteran specifically deployed to or where they deployed to, does not confirm the Veteran's presence in Vietnam.  See Layno, 6 Vet. App. at 469-70 (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

Additionally, the Board finds that the buddy statements from C. R. and C. T. are not probative evidence.  C. R.'s statements regarding his service and the Veteran's service aboard the USS Ranger are contradicted by C. R.'s service personnel records, which documented he served on the USS Ranger from November to December 1964 and on the USS Coral Sea from February to October 1965.  They are also contradicted by the Dictionary of American Naval Fighting Ships.  The buddy statement from C. T. also has no probative value as the letter was dated August 2005 and VA has confirmed that C. T. passed away in October 1989.  These statements are both contradictory and inconstant with probative evidence of record, and weigh heavily against the Veteran's claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

While service connection based on a presumption that he service in Vietnam is not warranted, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran alleged once in the record that while serving on the USS Ranger his aircraft flew Agent Orange spraying missions and that he was covered in Agent Orange.  In January and November 2003 the NPRC stated there was no evidence to substantiate the Veteran's service in Vietnam or his exposure to herbicides.  Further, as detailed above, the Board finds the Veteran did not service in Vietnam and that his lay statements were inconsistent and contradictory, and therefore, not probative.

Review of the Veteran's service treatment records show no evidence of complaints of, treatment for, or a diagnosis of a heart condition of any kind during active duty.  It appears from the evidence that the Veteran was diagnosed with coronary artery disease in 1999 (See VA examination report of February 2000), over 30 years after he was discharged from service.  This evidence is clearly against a grant of service connection on the basis that the disease began within one year of service, and there is no evidence that he experienced heart disease on a continuous basis during and since service.  Finally, the evidentiary record shows no evidence that the current CAD is in any way related or linked to his service.  

The Board concludes that the evidence in this case weighs against the claim of service connection for ischemic heart disease on a direct basis. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998). The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule and grant direct service connection for this condition. See 38 U.S.C.A. §5107 (West 2002). 


ORDER

Service connection for ischemic heart disease, as due to herbicide exposure, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


